Citation Nr: 0640275	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  03-03 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a skin condition, to 
include as due to exposure to ionizing radiation.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1946 to 
September 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision issued 
by the RO.  

The veteran and his spouse testified before the undersigned 
Veterans Law Judge (VLJ) in a hearing at the RO in September 
2006.

The Board remanded this case back to the RO in February 2004 
and May 2006 for further development of the record.  

Pursuant to an April 2006 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 20.900(c) (2006).  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings of a skin condition in service or for many years 
thereafter.  

2.  The veteran is not shown to have been exposed to ionizing 
radiation during his period of active service, including 
during his service in Japan beginning in September 1946.  

3.  The currently demonstrated actinic keratosis and 
seborrheic keratosis are not shown to be due to radiation 
exposure or other event or incident in the veteran's period 
of active service.  



CONCLUSION OF LAW

The veteran's skin disability manifested by actinic keratosis 
and seborrheic keratosis is not shown to be due disease or 
injury that was incurred in or aggravated by service; nor may 
it be presumed to have been incurred therein; nor may it be 
presumed to have been due to radiation exposure.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.111 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

A careful review of the claims folder shows that the service 
medical records for the veteran are missing and presumed to 
have been destroyed by fire.  VA has a heightened duty to 
assist the veteran when records are missing and presumed to 
have been destroyed.  Cuevas. v. Principi, 3 Vet. App. 542 
(1992).  

The Board observes that VA contacted the veteran and 
requested that he provide information about any facility in 
which he might have received treatment during service.  The 
Board notes that VA obtained copies of the veteran's 
immunization records, but other service medical records were 
unable to be located.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in an April 2002 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  

The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

Here, the noted VCAA letter was issued prior to the appealed 
October 2002 rating decision.  Moreover, as indicated above, 
the RO has taken all necessary steps to both notify the 
veteran of the evidence needed to substantiate his claim and 
assist him in developing relevant evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  However, the absence of such 
notification is not prejudicial in this case, involving only 
service connection claims.  

With service connection cases, no disability rating or 
effective date is assigned when service connection is 
denied.  Also, in cases where service connection is granted, 
it is the responsibility of the agency of original 
jurisdiction (here, the RO) to address any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In the present case, the veteran is shown to have served as a 
clerk typist in the Company A Staff Battalion, Headquarters.  
In this case, the veteran has reported having exposure to 
radiation as a result of being stationed in Japan during 
World War II.  However, the duty in Japan is not shown to 
have begun earlier than September 1, 1946.  

The Board observes that the VA regulations provide that a 
veteran who while on active duty, active duty for training, 
or inactive duty for training participated in a radiation-
risk activity and has one of the diseases listed in 38 C.F.R. 
§ 3.309(d)(2) shall be presumed to have been exposed during 
service to radiation.  See 38 C.F.R. § 3.309(d)(3)(i).  

The veteran in this case is not shown to have been involved 
in the occupation of Hiroshima or Nagasaki, Japan, by the 
United States forces during the period August 6, 1945 to July 
1, 1946.  

The veteran also has not provided specific information that 
would facilitate any further meaningful effort at 
verification of claimed exposure by VA at this time.  

The veteran's lay statements only relate that he was exposed 
to radiation while stationed in Japan from September 1946 to 
August 1947.  Details referable to other exposure have not 
been reported by the veteran.  

In the absence of evidence confirming exposure to radiation 
or that the veteran participated in a radiation-risk 
activity, 38 C.F.R. § 3.309(d) is not applicable, and the 
veteran's claim will only be addressed on a direct service 
connection basis in this decision. See Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).  

The Board has reviewed the submitted medical records and 
observes that they show treatment for a skin condition 
beginning many years after service.  

The earliest evidence of record of a skin condition is an 
August 1996 private medical record which showed multiple 
actinic keratosis and seborrheic keratosis of the forehead, 
cheeks, scalp, arms, hands and back.  The veteran is also 
shown to have undergone a procedure for treatment of the 
multiple actinic and seborrheic keratosis sites.  

During a December 2004 VA examination, the veteran complained 
of an itching and irritation of the head and face that had 
been constant for the past 60 years.  He indicated that he 
might have been exposed to atomic bomb radiation during his 
service in Japan which could be causing his skin condition.  
He denied having any skin cancers.  

On examination, the veteran exhibited multiple lesions on the 
scalp, neck, back, chest and arms.  These lesions involved 
approximately 4 percent of his total body.  The veteran was 
diagnosed with actinic keratosis and seborrheic keratosis of 
the neck, back, chest, and upper extremities.  The examiner 
opined that the actinic keratosis and seborrheic keratosis 
were not likely due to radiation exposure incurred in 1946, 
as described by the veteran.  

Currently, the only evidence of record supporting his history 
of exposure are the veteran's own lay assertions.  

The veteran in this regard has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  

Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for a skin condition, 
to include as due to exposure to ionizing radiation and this 
claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  



ORDER

Service connection for a skin condition, to include as due to 
exposure to ionizing radiation is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


